Citation Nr: 0312218	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an original disability rating in excess of 20 
percent for degenerative arthritis of the thoracic and lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in October 1997.  In an October 1999 
decision, the Board, in pertinent part, denied the veteran's 
appeal for a rating in excess of 20 percent for degenerative 
arthritis of the thoracic and lumbar spine.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court).  In a 
May 2000 joint motion, the parties (the appellant and the 
Secretary of VA) requested that the Court vacate that part of 
the October 1999 Board decision that denied a rating in 
excess of 20 percent for degenerative arthritis of the 
thoracic and lumbar spine and remand the case.  By a May 2000 
order, the Court granted the joint motion.  The case was 
subsequently returned to the Board, and in November 2000 the 
Board remanded the veteran's claim to the RO for development 
in accordance with the Court's remand.

The veteran's claim has been returned to the Board for 
appellate consideration.


REMAND

There has been a recent significant change in the law 
regarding the VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) became law.  Among other things, this law redefines 
the obligations of VA with respect to its duty-to-assist 
obligation.  It also revised section 5103 to impose on VA, 
upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The VCAA also provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim, and provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (a)(1), 
(d).  Implementing regulations were promulgated at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991); 38 C.F.R. § 3.159(b) (as amended by 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001)).  

The Board further notes that, in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), the Court of Appeals for 
Veterans' Claims (Court) held that a remand for compliance 
with the VCAA was required because the Secretary neither 
"'notif[ied] the claimant ... of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that [was] necessary to substantiate the claim' 
[nor did he] 'indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary ... will attempt to obtain on 
behalf of the claimant,"')(quoting 38 U.S.C. § 5103(a).  In 
that case, the Court found that documents notifying the 
claimant of evidence that would be "useful" or 
"potentially helpful" were insufficient where those 
notifications failed to identify "who is responsible for 
obtaining such evidence."  Id. 

While a Supplemental Statement of the Case issued in October 
2002 referred to VCAA, it did not include all of the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the VCAA, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (see also 
Quartuccio, supra) or the implementing regulations 
promulgated at 66 Fed. Reg. 45,620 (Aug. 29, 2001),  codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326.  

The Board notified the veteran of the provisions of the VCAA 
in a letter in March 2003.  Because of the recent decision in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003), a remand in this case is required for 
compliance with VA's notice and duty to assist.  Because the 
RO has not yet considered whether notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See DAV v. VA, 327 F.3d 1339; 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

The Board further notes that the veteran's appeal was 
remanded by the Board to the RO in November 2000.  A review 
of the actions performed by the RO reveal that the mandate of 
that remand has been substantially fulfilled.  Stegall v. 
West, 11 Vet. App. 268 (1998).  However, additional 
evidentiary development is  warranted.  The VA examiner in 
September 2001 noted that the veteran sees a chiropractor 
every six months.  No attempt has been made to identify the 
chiropractor or to obtain those treatment records.  
Additionally, the most recent VA treatment records date from 
2001.  

On remand, the RO should secure any relevant medical records 
that may be available.  See 38 U.S.C.A. § 5103A(c); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  If such records cannot be located or do not 
exist, it should be noted in the record.

The Board also notes that, in recently submitted written 
argument, the veteran's representative has expressed 
dissatisfaction with the most recent VA compensation 
examination performed in September 2001.  The Court has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Wilson v. 
Derwinski, 2 Vet. App. 16, 13 (1991) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1999)).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002) are fully 
complied with and satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disability, to include arthritis of the 
thoracic and lumbar spine, since March 
2001, to include identifying the 
chiropractor seen by the veteran.  After 
securing any necessary release, the RO 
should obtain these records.

3.  After completion of the above, the 
veteran should be provided another VA 
orthopedic examination to determine the 
current severity of his service-connected 
degenerative arthritis of the thoracic 
and lumbar spine.  The claims folder must 
be made available to and reviewed by the 
examiner before the examination, and that 
review must be noted in the report.

The orthopedic examiner, after a review 
of the veteran's claims file, including 
his service medical records and this 
remand, is requested, to the extent that 
is possible, to provide findings 
distinguishing the symptoms, pathology, 
and functional impairment of the 
veteran's service-connected degenerative 
arthritis of the thoracic and lumbar 
spine from any functional impairment from 
any non-service connected mid or low back 
disability that may be present, to 
include residuals of post-service 
injuries.  The orthopedic examiner is 
also requested, to the extent that is 
possible, to provide findings indicating 
whether or not pain due to degenerative 
arthritis of the thoracic and lumbar 
spine limits the range of motion of the 
thoracic or lumbar spine, and, if so, to 
what degree.  Complete ranges of motion 
of the thoraco-lumbar spine must be 
reported in degrees. 

The examiner is requested to comment upon 
the presence of demonstrable deformity of 
vertebral bodies that is related to the 
service-connected residuals of the 
accident in service.  Any such 
demonstrable deformity that is 
attributable to the veteran's post 
service back injuries should be 
identified.

The examiner is further requested to 
provide an opinion as to whether weakened 
movement, excess fatigability, or 
incoordination is shown; if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner is 
also requested to provide an opinion as 
to whether pain significantly limits 
functional ability during flare-ups.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
All indicated studies must be 
accomplished.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



